      Case 3:20-cv-00315-DPM Document 5 Filed 11/16/20 Page 1 of 1



          IN THE UNITED ST ATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

TONYA R. ALLEN                                              PLAINTIFF

v.                      No. 3:20-cv-315-DPM

ROGER WATKINS, Landlord                                  DEFENDANT


                            JUDGMENT
     Allen's complaint is dismissed without prejudice.



                                      D .P. Marshall Jr.
                                      United States District Judge
